Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-108

IN RE: LARRY J. FELDMAN,
                      Respondent.
Bar Registration No. 460824                              BDN: 6-14

BEFORE:       Beckwith, Associate Judge, and King and Reid, Senior Judges.

                                       ORDER
                                (FILED - April 30, 2015)

       On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction, see
Attorney Grievance Com’n of Maryland v. Feldman, 106 A.3d 1158 (Md. 2014), this
court’s February 12, 2014, order suspending respondent and directing him to show
cause why the functionally equivalent discipline in the form of a suspension for a
period of five years or until reinstated to the bar of the United States District Court
for the District of Maryland, whichever is first, with his reinstatement conditioned
upon a showing of fitness, should not be imposed, the statement of respondent,
respondent’s D.C. Bar R. XI, §14 (g) affidavits filed on March 11, 2014, this court’s
April 14, 2014, order that stayed final resolution until after the proceedings in
Maryland had been completed, this court’s February 18, 2015, order that lifted the
stay, continued respondent’s suspension, and directed him to show cause why the
functionally equivalent discipline in the form of a suspension for a period of five
years or until reinstated to the bar of the United States District Court for the District
of Maryland, whichever is first, with his reinstatement conditioned upon a showing
of fitness, should not be imposed, and the statements of respondent and Bar Counsel
regarding reciprocal discipline, it is

       ORDERED that Larry J. Feldman is hereby indefinitely suspended from the
practice of law in the District of Columbia, nunc pro tunc to March 11, 2014.
Respondent is eligible to seek reinstatement after a period of five years or after
reinstatement to either the bar of Maryland or the bar of the United States District
No. 14-BG-108

Court for the District of Maryland, whichever occurs first. Reinstatement is also
contingent upon a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010)
(rebuttable presumption of identical reciprocal discipline applies to all cases in which
the respondent does not participate); In re Maignan, 988 A.2d 493 (D.C. 2010)(the
functional equivalent discipline to an indefinite suspension imposed by the state of
Maryland with no set time within which to seek reinstatement is an indefinite
suspension with a fitness requirement with the right to seek reinstatement in five
years or after reinstatement by the state of Maryland).

                                        PER CURIAM